USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 12/18/19
           18.   This Order will survive the termination of the litigation and will continue to be binding

upon all persons subject to this Order to whom Confidential Discovery Material is produced or

disclosed.

           19.   This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

           SO STIPULATED AND AGREED.



      �
            SO ORDERED.


Dated: December 18, 2019
New York, New York                                       GREGORY H. WOODS
                                                         United States District Judge




                                                    9
